Name: Regulation (EEC) No 741/75 of the Council of 18 March 1975 laying down special rules for the purchase of sugar beet
 Type: Regulation
 Subject Matter: business organisation;  agricultural structures and production;  marketing;  plant product;  competition
 Date Published: nan

 Avis juridique important|31975R0741Regulation (EEC) No 741/75 of the Council of 18 March 1975 laying down special rules for the purchase of sugar beet Official Journal L 074 , 22/03/1975 P. 0002 - 0002 Finnish special edition: Chapter 3 Volume 6 P. 0062 Greek special edition: Chapter 03 Volume 12 P. 0026 Swedish special edition: Chapter 3 Volume 6 P. 0062 Spanish special edition: Chapter 03 Volume 8 P. 0104 Portuguese special edition Chapter 03 Volume 8 P. 0104 REGULATION (EEC) No 741/75 OF THE COUNCIL of 18 March 1975 laying down special rules for the purchase of sugar beet THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas, failing an agreement in certain cases as to how the quantity of beet to be delivered should be allocated, the Member State concerned may lay down special rules for such allocation, HAS ADOPTED THIS REGULATION: Article 1 Where there is no set agreement within the trade as to how the quantities of beet which the manufacturer offers to buy before sowing should be allocated among the sellers, these quantities being intended for the manufacture of sugar within the basic quota limits the Member State concerned may itself lay down rules for such allocation. These rules may also grant to traditional sellers of beet to cooperatives delivery rights other than those which they would enjoy if they belonged to such cooperatives. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the first time to quantities in respect of which contracts are to be concluded for the 1975/76 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1975. For the Council The President R. RYAN